           Case 7:19-cv-03245-NSR Document 18 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
IBRAHIM ALTHNAIBAT,
                                    Plaintiff,                       19 CIVIL 3245 (NSR)

                 -v-                                                     JUDGMENT

CHAD WOLF, Acting Secretary, U.S. Department
of Homeland Security (DHS); MARK KOUMANS,
Acting Director, U.S. Citizenship and Immigration
Services (USCIS); THOMAS CIOPPA, New York
District Director, USCIS, DHS; SUSAN
QUINTANA, New York Field Office Director,
USCIS, DHS: and CHRISTOPHER A. WRAY,
Director, Federal Bureau of Investigations,
                                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated August 18, 2020, Defendants' motion to remand is

GRANTED. This case is REMANDED to the U.S. Citizenship and Immigration Services ("CIS")

for prompt resolution, with the following appropriate instructions pursuant to 8 U.S.C. § 1447(b):

1. CIS shall schedule its Form G-56 Call in Notice meeting with Plaintiff for an updated review of

his pending application and so that he can provide his permanent resident card, passports, and

original birth certificate with certified translation. CIS shall schedule the meeting to occur as soon

as practicable but no later than thirty (30) days from the date of the Order. 2. CIS shall adjudicate

Plaintiffs Application for Naturalization within sixty (60) days of the aforementioned meeting. 3.

If CIS concludes that Plaintiff is eligible for naturalization, CIS must permit him to be sworn in as

a citizen within thirty (30) days of CIS's determination. 4. If CIS denies Plaintiff's Application for

Naturalization, and Plaintiff timely files a request for an administrative hearing on the denial, CIS

shall hold a hearing on the administrative appeal within ninety (90) days from the request for an
         Case 7:19-cv-03245-NSR Document 18 Filed 08/18/20 Page 2 of 2




administrative hearing. CIS shall issue a decision on Plaintiff's administrative appeal within ninety

(90) days from the review hearing. 5. If CIS denies Plaintiff's administrative appeal, Plaintiff may

move to re-open this case and amend his pleadings within one hundred and twenty (120) days from

the denial so that this Court can review the denial of his application, de novo, under 8 U.S.C. §

1421(c); accordingly, the case is closed.


                                                                  RUBY J. KRAJICK


                                                                    Clerk of Court
                                                      BY:
                                                            _________________________
                                                                   Deputy Clerk
